                 Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 1 of 13




 1                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 2

 3   ROLANDO CAMUNAS,                                )
                                                     ) Case No.: 2:21-cv-01005-ER
 4                   Plaintiff,                      )
                                                     )
 5          v.                                       )
                                                     )
 6   NATIONAL REPUBLICAN                             ) SECOND AMENDED COMPLAINT AND
     SENATORIAL COMMITTEE,                           ) DEMAND FOR JURY TRIAL
 7                                                   )
                   Defendant.                        )
 8

 9
                                    SECOND AMENDED COMPLAINT
10
            ROLANDO CAMUNAS (“Plaintiff”), by and through his attorneys, KIMMEL &
11
     SILVERMAN, P.C., alleges the following against NATIONAL REPUBLICAN SENATORIAL
12
     COMMITTEE (“Defendant” or “NRSC”):
13
                                            INTRODUCTION
14

15
            1.       Plaintiff’s Second Amended Complaint is based on the Telephone Consumer

16   Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.

17                                    JURISDICTION AND VENUE

18          2.       Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.

19   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
20
            3.       Defendant conducts business in the Commonwealth of Pennsylvania.
21
            4.       Plaintiff resides in the Commonwealth of Pennsylvania.
22
            5.       The acts and omissions described herein occurred primarily in the
23
     Commonwealth of Pennsylvania.
24
            6.       Accordingly, personal jurisdiction is established.
25



                                                      1

                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
                 Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 2 of 13




            7.       Plaintiff resides in Philadelphia and received the unwanted text messages in
 1
        Philadelphia on his (215) area cell phone.
 2

 3          8.       Accordingly, Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

 4

 5                                                PARTIES

 6          9.       Plaintiff is a natural person residing in Philadelphia, Pennsylvania.
 7          10.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 8
            11.      Defendant is a corporation that has its headquarters located at 425 2ND Street NE,
 9
     Washington, DC 20002.
10
            12.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
11
            13.      Defendant acted through its agents, employees, officers, members, directors,
12
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
13

14
                                       FACTUAL ALLEGATIONS
15

16                       The NRSC and Fundraising Solicitation Text Messages

17          14.      Defendant NRSC is a political organization that raises money for Republican

18   Senatorial candidates.

19          15.      Defendant has devised and implemented a fundraising strategy which includes the
20   transmission of text messages to prospective donors.
21
            16.      Having determined it was an efficient method to raise money for senate
22
     candidates, the NRSC inundated prospective donors with a high volume of pre-scripted text
23
     message “blasts”.
24

25



                                                       2

                               PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 3 of 13




             17.      On NRSC’s website, the organization concedes that its communications are
 1
     “recurring autodialed marketing messages.” (See Ex. A, Printout from NRSC’s webpage, p. 6
 2

 3   (“By participating, you agree to the terms & privacy policy (55404-info.com) for recurring

 4   autodialed marketing messages from NRSC to the phone number you provide.”)1

 5           18.      The frequency and recurrent nature of the NRSC fundraising text messages was

 6   so overwhelming and tedious, it led prominent conservative attorney and activist Will
 7   Chamberlain to screenshot several of the fundraising text messages and to proclaim via tweet “Hi
 8
     @WINRED and @NRSC! These text message are not TCPA compliant.”2 (See Ex. B, Will
 9
     Chamberlain tweet, 07/30/2020.)
10

11
                                     The NRSC’s Text Messages to Plaintiff
12
             19.      Plaintiff’s cell phone number, 215-XXX-5091 has been on the FTC’s federal Do
13
     Not Call Registry since June 19, 2015.
14
             20.      Plaintiff registered his cell phone number on the Do Not Call registry due to his
15

16   desire for solitude and a desire to be free of unwanted calls and text messages.

17           21.      Plaintiff never consented to receive text messages from the NRSC, never donated

18   to the NRSC and never “subscribed” to receive NRSC fundraising texts.

19           22.      Despite the fact that Plaintiff’s cell phone number had been registered on the Do
20   Not Call list since 2015, and despite the fact that Plaintiff never consented for the NRSC to call
21
     or text him, Defendant placed a series of harassing and intrusive text messages seeking to raise
22
     money for political candidates in or around September 2020.
23
     1
       Again, Plaintiff did not consent to receiving the aforementioned text messages from NRSC prior to the NRSC’s
24   issuance of said text messages.
     2
      Mr. Chamberlain is not a judge or TCPA scholar. Reference to this tweet is simply to demonstrate that the volume
25   of NRSC’s “blast” text messages blasts - and impropriety of same - was so brazen that even allies noted the
     organization’s non-compliance with the statute.

                                                             3

                                  PLAINTIFF’S SECOND AMENDED COMPLAINT
               Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 4 of 13




            23.     Plaintiff knows the texts were sent by the NRSC and/or at the direction of NRSC
 1
     because of the text messages contained a link to the NRSC’s website.
 2

 3          24.     Specifically, Defendant sent text messages to Plaintiff including but not limited

 4   to.

 5          25.     On or around 09/07/2020 at approximately 2:00 pm EST, utilizing the toll-free

 6   number 1 (855) 265-3489, Defendant sent to Plaintiff a generic, pre-scripted text message
 7   reading “It’s Eric Trump. 5X-Matching is extended 24HRS. We’re just 57 days away from
 8
     Election Day & need your help NOW to close the gap! http:/./teamtrump.co.l” (A true and
 9
     correct copy of a screenshot of that text message with a printout of the link from the referenced
10
     website is attached as Exhibit “C.”)
11
            26.     Plaintiff knows this text came not from Eric Trump, but from the NRSC (or an
12
     agent acting at the NRSC’s direction and/or for the benefit of the NRSC) because Plaintiff
13
     clicked the link identified in the subject text message to confirm the identity of the texting party.
14
     When Plaintiff did so, his browser was directed on the NRSC’s website.
15

16          27.     Plaintiff captured screenshot images of the NRSC website, which seek donations

17   for the NRSC. (See Ex. “C.”)

18          28.     The NRSC website to which Plaintiff was directed stated: “By providing your cell

19   phone or mobile phone number you are consenting to receive calls and texts, including
20   autodialed and automated calls and texts.” (Ex. “C.”) Plaintiff did not provide his phone
21
     number to NRSC at any time.
22
            29.     On or around 09/09/2020 at approximately 6:43 pm EST, utilizing the toll-free
23
     number 1 (844) 264-7859, Defendant sent to Plaintiff a generic, pre-scripted text message
24
     reading “Hi, you’re listed as a Trump supporter who has NOT endorsed the President for 2020. If
25



                                                      4

                               PLAINTIFF’S SECOND AMENDED COMPLAINT
                 Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 5 of 13




     you stand with Trump, update your record: http:/.//nrsc.news/3v.” (A true and correct copy of a
 1
     screenshot of that text message with a printout of the link from the referenced website is attached
 2

 3   as Exhibit “D.”)

 4          30.      Plaintiff knows this text came from the NRSC (or an agent acting at the NRSC’s

 5   direction and/or for the benefit of the NRSC) because the link referenced in the text identifies

 6   “NRSC” and when Plaintiff clicked the link to confirm the identity of the texting party, his
 7   browser landed on the NRSC’s website.
 8
            31.      As of May 28, 2021, the URL identified in the text leads to the NRSC’s website.
 9
     (See Ex. “D”, NRSC restore the majority” link.)
10
            32.      On or around 09/10/2020 at approximately 1:57 pm EST, utilizing the toll-free
11
     number 1 (844) 264-7946, Defendant sent to Plaintiff a generic, pre-scripted text message
12
     reading “Pres Trump is rallying in Michigan TONIGHT! You only have a few hrs left to submit
13
     your official endorsement for 2020. Act now -> http:/./bit.ly.2rc8bK.” (A true and correct copy
14
     of a screenshot of that text message with a printout of the link from the referenced website is
15

16   attached as Exhibit “E.”)

17          33.      Plaintiff knows this text came from the NRSC (or an agent acting at the NRSC’s

18   direction and/or for the benefit of the NRSC) because Plaintiff clicked the link identified in the

19   subject text message to confirm the identity of the texting party. When Plaintiff did so, his
20   browser was directed on the NRSC’s website. (See Ex. “E.”)
21
            34.      As of 05/28/2021, the above-referenced URL is still owned by the NRSC. (See
22
     Ex. “E.”)
23
            35.      On or around 09/12/2020 at approximately 1:57 pm EST, utilizing the toll-free
24
     number 1 (855) 264-7896, Defendant sent to Plaintiff a generic, pre-scripted text message
25



                                                      5

                                 PLAINTIFF’S SECOND AMENDED COMPLAINT
                 Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 6 of 13




     reading “ALERT: Pres. Trump & Sleepy Joe are neck-and-neck We need YOU! Sign the 2020
 1
     pledge to VOTE TRUMP to help our President WIN: http:/./bit.ly/2DSuTo1..” (A true and
 2

 3   correct copy of a screenshot of that text message with a printout of the link from the referenced

 4   website is attached as Exhibit “F.”)

 5          36.      Plaintiff knows this text came from the NRSC (or an agent acting at the NRSC’s

 6   direction and/or for the benefit of the NRSC) because Plaintiff clicked the link identified in the
 7   subject text message. Plaintiff did so not to help Pres. Trump pull ahead of “Sleepy Joe” but to
 8
     confirm the identity of the texting party. When Plaintiff did so, his browser was directed on the
 9
     NRSC’s website.
10
            37.      As of 05/31/2021, the above-referenced URL is still owned by the NRSC. (See
11
     Ex. “F.”)
12
            38.      On or around 09/15/2020 at approximately 5:57 pm EST, utilizing the toll-free
13
     number 1 (844) 605-3489, Defendant sent to Plaintiff a generic, pre-scripted text message
14
     reading “Did you see Eric Trump’s text We still need YOU to complete your pledge to VOTE
15

16   TRUMP! The deadline is tonight. Add your name:: http:/./teamtrump.co3q.” (A true and correct

17   copy of a screenshot of that text message with a printout of the link from the referenced website

18   is attached as Exhibit “G.”)

19          39.      Plaintiff knows this text came from the NRSC (or an agent acting at the NRSC’s
20   direction and/or for the benefit of the NRSC) because Plaintiff clicked the link identified in the
21
     subject text message to confirm the identity of the texting party. When Plaintiff did so, his
22
     browser was directed on the NRSC’s website.
23
            40.      Plaintiff captured screenshot images of the NRSC website, which seek donations
24
     for the NRSC. (See Ex. “G”)
25



                                                     6

                               PLAINTIFF’S SECOND AMENDED COMPLAINT
               Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 7 of 13




            41.     On or around 10/16/2020 at approximately 7:12 pm EST from the number 936-
 1
     249-9558, Defendant sent to Plaintiff a pre-scripted text message, which was generic other than
 2

 3   the fact it was addressed to an individual named “Wilford.” The subject text read “Sorry for

 4   bugging you, Wilford. This deadline is vital. If you give $15 we can catch Biden, Schumer &

 5   the Dems! If not, we lose. 6x now: trump-team.com/nnz.” (A true and correct copy of a

 6   screenshot of that text message with a printout of the link from the referenced website is attached
 7   as Exhibit “H.”)
 8
            42.     Plaintiff knows this text came from the NRSC (or an agent acting at the NRSC’s
 9
     direction and/or for the benefit of the NRSC) because Plaintiff clicked the link identified in the
10
     subject text message to confirm the identity of the texting party. When Plaintiff did so, his
11
     browser was directed on the NRSC’s website. Plaintiff captured screenshot images of the NRSC
12
     website, which seek donations for the NRSC. (See Ex. “H”)
13
            43.     Plaintiff has never gone by the name “Wilford” - to whom the text was addressed.
14
            44.     Given the high volume of texts Plaintiff received from NRSC where Plaintiff has
15

16   never consented to calls from the NRSC or signed up for same, it appears Defendant his number

17   as though it belonged to an NRSC message subscriber named “Wilford.”

18          45.     Plaintiff found the text messages to be annoying, disruptive, frustrating and an

19   invasion of his privacy.
20

21

22
        Plaintiff Reasonably Infers Defendant Caused Text Messages to be Sent Using ATDS
23
            46.     There are various reasons why Plaintiff believes the text messages he received
24
     from NRSC were sent using an automatic telephone dialing system.
25



                                                     7

                                PLAINTIFF’S SECOND AMENDED COMPLAINT
                 Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 8 of 13




              47.      First, Defendant’s text messages were impersonal, generic and obviously pre-
 1
     written.3
 2

 3            48.      Plaintiff also received a relatively high volume of text messages despite the lack

 4   of consent or prior relationship.4

 5            49.      Furthermore, most of the text messages Plaintiff received from the NRSC appear

 6   to have been sent from toll-free numbers. Just as messages sent from short-code numbers create
 7   an inference that messages were sent out en masse, that same inference can be drawn from the
 8
     use of toll-free numbers; organizations use toll free numbers when engaging in a high-volume of
 9
     interactions and communications. Signs of an “institutional sender” can create an inference of
10
     ATDS.5
11
              50.      Additionally, Defendant’s own website concedes the NRSC sends “recurring
12
     autodialed marketing messages.” (See Ex. “A.”)6
13
              51.      Defendant will contend that it only sends autodialed messages to “subscribers”.
14
     However, the volume of text messages Plaintiff received from the NRSC despite never
15

16   consenting to receive calls/texts from the NRSC, coupled with the fact that Plaintiff received a

17   3
       In the context of a text message, a “generic message content may be sufficient to support an inference that an
     ATDS was used.” Gragg v. Orange Cab Co., 942 F. Supp. 2d 1111, 1115 (W.D. Wash. 2013); see also Davis v.
18   D.R. Horton Inc., No. 19-1686-MN-JLH, 2020 U.S. Dist. LEXIS 44977, at *5 (D. Del. Mar. 16, 2020) (“plaintiff
     alleges that she received impersonal text messages and that they were sent using a vanity short code. Plaintiff further
19   alleges that, upon and information and belief, defendant used an ATDS. That is enough to proceed at this stage of
     the litigation.”)
20   4
      Zemel v. CSC Holdings LLC, Civil Action No. 18-2340-BRM-DEA, 2018 U.S. Dist. LEXIS 201917, at *16
     (D.N.J. Nov. 29, 2018) (case identified by this Court as “Zemel II”)(unsolicited text messages from short code
21   number without prior existing relationship all factors sufficient to create an inference that the defendant used an
     ATDS.)
22
     5
      cf. Freidman v. Massage Envy Franchising, LCC, 2013 U.S. Dist. LEXIS 84250, 2013 WL 3026641, at *2 (S.D.
23   Cal. June 13, 2013)(“The text of the SMS message ... clearly suggests that it is from an institutional sender without
     any personalization, support the inference that an ATDS was used to send the messages”); see Sojka v. DirectBuy,
24   Inc., 35 F. Supp. 3d 996, 1004 (N.D. Ill. 2014) (same).


25   6
       Sieleman v. Freedom Mortg. Corp., No. 17-13110, 2018 U.S. Dist. LEXIS 129698 (D.N.J. Aug. 2, 2018) (website
     stating mortgage company uses autodialer supports inference of ATDS).

                                                                8

                                    PLAINTIFF’S SECOND AMENDED COMPLAINT
               Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 9 of 13




     text addressed to someone named “Wilford” leads Plaintiff to believe Defendant incorrectly
 1
     classified him as a subscriber named “Wilford”.
 2

 3           52.      Because Defendant concedes it sends autodialed messages (at least to

 4   “subscribers”) and Defendant appears to have classified Plaintiff’s number as belonging to a

 5   subscriber named “Wilford”, Plaintiff reasonably believes that Defendant sent him texts using an

 6   ATDS.
 7           53.      While Plaintiff has not yet had the benefit of discovery, the factors above are
 8
     more than sufficient to infer ATDS was utilized by the NRSC.
 9
             54.      The actions described herein were in violation of the TCPA.
10

11
                                                COUNT I
12
                             Defendants Violated the TCPA 47 U.S.C. § 227(b)
13
             55.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at
14
     length herein.
15
             56.      The TCPA prohibits placing calls or text messages using an automatic telephone
16
     dialing system or automatically generated or prerecorded voice to a cellular telephone except
17
     where the caller has the prior express consent of the called party to make such calls or where the
18
     call is made for emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).
19

20
             57.      Because a text is a “call’ under the TCPA, by logical extension, a text with a pre-

21   written script is a “call with a pre-recorded voice” under the statute.

22           58.      Defendant sent to Plaintiff text messages with pre-written script.

23           59.      Upon information and belief, Defendant uses dialing technology, which calls

24   phone numbers from a stored list using a random or sequential number generator to select those
25
     phone numbers.


                                                       9

                                PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 10 of 13




             60.      Here, Defendant initiated multiple text messages to Plaintiff’s cellular telephone
 1
     number using an automatic telephone dialing system.
 2

 3           61.      Defendant’s texts were not made for “emergency purposes.”

 4           62.      Defendant’s texts to Plaintiff’s cellular telephones without any prior express

 5   consent.

 6           63.      Defendant repeatedly contacted Plaintiff despite the fact that Plaintiff has been on
 7   the Do Not Call Registry.
 8
             64.      Defendant’s acts as described above were done with malicious, intentional,
 9
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
10
     purpose of harassing Plaintiff.
11
             65.      The acts and/or omissions of Defendant were done unfairly, unlawfully,
12
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
13
     legal justification or legal excuse.
14
             66.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
15

16   and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

17   damages.

18                                             COUNT II
                             Defendant Violated the TCPA 47 U.S.C. § 227(C)
19
             67.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at
20
     length herein.
21
             68.      The TCPA prohibits any person or entity of initiating any telephone solicitation to
22

23   a residential telephone subscriber who has registered his or his telephone number on the National

24   Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

25   maintained by the Federal Government. 47 U.S.C. § 227(c).


                                                       10

                                PLAINTIFF’S SECOND AMENDED COMPLAINT
                Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 11 of 13




             69.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
 1
     Not Call Registry since 2015.
 2

 3           70.     Defendant’s acts as described above were done with malicious, intentional,

 4   willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the

 5   purpose of harassing Plaintiff.

 6           71.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
 7   intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
 8
     legal justification or legal excuse.
 9
             72.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
10
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
11
     damages.
12

13

14           Wherefore, Plaintiff, ROLANDO CAMUNAS, respectfully prays for judgment as

15   follows:

16                   a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
17                           227(b)(3)(A));
18
                     b.      Statutory damages of $500.00 per violative telephone call (as provided
19
                             under 47 U.S.C. § 227(b)(3)(B));
20
                     c.      Additional statutory damages of $500.00 per violative telephone call (as
21
                             provided under 47 U.S.C. § 227(C);
22
                     d.      Treble damages of $1,500.00 per violative telephone call (as provided
23
                             under 47 U.S.C. § 227(b)(3));
24

25



                                                     11

                                PLAINTIFF’S SECOND AMENDED COMPLAINT
               Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 12 of 13




                     e.   Additional treble damages of $1,500.00 per violative telephone call (as
 1
                          provided under 47 U.S.C. § 227(C);
 2

 3                   f.   Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

 4                   g.   Any other relief this Honorable Court deems appropriate.

 5

 6

 7

 8
                                   DEMAND FOR JURY TRIAL
 9
             PLEASE TAKE NOTICE that Plaintiff, ROLANDO CAMUNAS, demands a jury trial
10
     in this case.
11

12

13                                            RESPECTFULLY SUBMITTED,

14

15                                             By: /s/ Jacob U. Ginsburg
       DATED: June 15, 2021
                                               Amy L. Bennecoff Ginsburg, Esq.
16                                             Jacob U. Ginsburg, Esq.
                                               Kimmel & Silverman, P.C.
17                                             30 East Butler Pike
                                               Ambler, PA 19002
18
                                               Phone: (215) 540-8888 ext. 104
19
                                               Facsimile: (877) 788-2864
                                               Email: aginsburg@creditlaw.com
20                                             jginsburg@creditlaw.com
                                               teamkimmel@creditlaw.com
21

22

23

24                                  CERTIFICATE OF SERVICE

25



                                                   12

                             PLAINTIFF’S SECOND AMENDED COMPLAINT
             Case 2:21-cv-01005-ER Document 24 Filed 06/15/21 Page 13 of 13




 1          I, Jacob U. Ginsburg, hereby certify that on June 15, 2021 a true and correct copy of the

 2   foregoing Second Amended Complaint was served on all parties of record via ECF.

 3

 4                                                               /s/ Jacob U. Ginsburg

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                    13

                              PLAINTIFF’S SECOND AMENDED COMPLAINT
